United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3214
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Deshawn Michael Mapp,                  *
                                       * [PUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: April 20, 2012
                                 Filed: July 2, 2012
                                 ___________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      On February 27 and March 5, 2010, Deshawn Michael Mapp sold cocaine base
(crack cocaine) to a confidential informant. Thereafter, a grand jury returned an
indictment charging him with two counts of distribution of at least five grams of
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and 18 U.S.C.
§ 2. Mapp entered into a written plea agreement, which the district court accepted.

      Before his September 29, 2011, sentencing hearing, Mapp submitted a
memoranda urging the district court to apply the Fair Sentencing Act (FSA), which
had taken effect on August 3, 2010. Retroactive application of the FSA and the
conforming amendments to the United States Sentencing Guidelines would have had
the effect of reducing Mapp’s statutory maximum term of imprisonment, see 21
U.S.C. § 841(b)(1)(C), and his offense level under the Guidelines, see U.S. Sentencing
Guidelines Manual § 4B1.1(b). The district court denied Mapp’s request, consistent
with this court’s decision in United States v. Sidney, 648 F.3d 904 (8th Cir. 2011).
Sidney held that “the FSA is not retroactive, even as to defendants who were
sentenced after the enactment of the FSA where their criminal conduct occurred
before the enactment.” Id. at 910.

       Mapp appealed his sentence, and we held the appeal in abeyance pending the
Supreme Court’s decision in Dorsey v. United States and Hill v. United States. The
Supreme Court has now abrogated our holding in Sidney and ruled that the FSA’s
“more lenient penalty provisions apply to offenders who committed a crack cocaine
crime before August 3, 2010, but were not sentenced until after August 3.” Dorsey
v. United States, No. 11-5683, 2012 WL 2344463 (U.S. June 21, 2012). We therefore
vacate Mapp’s sentence and remand for resentencing.
                        ______________________________




                                         -2-